                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


Corbin J. Howard and Emily R. Howard,

                              Plaintiffs,
                                                                   Case No. 3:18-cv-410
v.                                                                 Judge Thomas M. Rose


Preble County Sheriff, et al.,

                              Defendants.




       DECISION    AND    ENTRY    ADOPTING     REPORT     AND
       RECOMMENDATIONS OF UNITED STATES MAGISTRATE JUDGE
       NEWMAN (ECF 41) THAT (1) DEFENDANTS’ TWO MOTIONS FOR
       JUDGMENT ON THE PLEADINGS (ECF 21, 26) BE GRANTED; (2)
       PLAINTIFFS’ COMPLAINT BE DISMISSED; AND (3) THIS CASE BE
       TERMINATED ON THE COURT’S DOCKET.



       Pending before the Court is a Report and Recommendations of United States Magistrate

Judge Michael J. Newman, (ECF 41), that recommends that Defendants’ motions for judgment on

the pleadings (ECF 21, 26) be granted; that Plaintiffs’ complaint be dismissed; and that this case

be terminated on the Court’s docket.

       As required by 28 U.S.C. ' 636(b) and Federal Rule of Civil Procedure 72(b), the Court

has made a de novo review of the record in this case. Upon said review, the Court finds that the

Report and Recommendation is correct.           Wherefore, the Court ADOPTS Report and

Recommendations of United States Magistrate Judge Michael J. Newman, (ECF 41), GRANTS

Defendants’ motions for judgment on the pleadings (ECF 21, 26); DISMISSES pro se Plaintiffs’
claims; and TERMINATES this case on the dockets of the District Court of the United States for

the Southern District of Ohio, Western Division at Dayton.

       DONE and ORDERED this Friday, November 15, 2019.


                                                                      s/Thomas M. Rose
                                                             ________________________________
                                                                      THOMAS M. ROSE
                                                             UNITED STATES DISTRICT JUDGE




                                               2
